DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-20, filed May 22, 2020, which are pending in this application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "28" and "24" (para. 0045) have both been used to designate the first hole;
Reference characters "62" and "60" (para. 0053) have both been used to designate the second overlapping section. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “3” (Fig. 2).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 
Claim Objections
Claims 1, 12, and 14 are objected to because of the following informalities:
Claim 1 recites the limitation "the top of the “v” shaped opening" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the top of the “v” shaped opening" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14, line 4 should recite, “along a length of each of the sleeves….”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 10, 13, and 20 (and claims 5, 9, and 11-12) at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 13 each recites the limitation "the front panel” and “the rear panel" in lines 9.  There is insufficient antecedent basis for this limitation in the claim as front and rear panels have not been claimed.  However, an anterior panel and a posterior panel have each been claimed and for purposes of examination, Examiner has interpreted “the front panel” as the anterior panel and “the rear panel” as the posterior panel.
Claims 2 and 13 each recites the limitation "the sagittal plane of the anterior panel" in line 2 of claim 1 and line 19 of claim 13.  There is insufficient antecedent basis for this limitation in the claims as a sagittal plane of the anterior panel has not been claimed and for purposes of examination, Examiner has interpreted “the sagittal plane of the anterior panel" as “the sagittal plane of the user when worn”.
Claims 2 and 13 are indefinite as each recites, “the fabric sections of each anterior panel defines a hole for enabling a telemetry wire to pass through each anterior panel, and each pocket overlaps the respective hole to normally shield the hole from view, and to enable the pocket to be capable of loosely holding the telemetry wire ”. First as only one anterior panel is claimed, it is unclear how there is more than one anterior panel.  Further, as each pockets overlaps “the respective hole”, it is unclear if both pockets overlap a single hole.  And finally, it is unclear which of the two pockets, 
Claim 3 is indefinite as it recites, “wherein the anterior panel defines an anterior panel "v" neck when the plurality of radiolucent snaps are engaged during use….”  As “a plurality of radiolucent anterior snaps” and “a plurality of radiolucent sleeve snaps” were both recited in claim 1, it is unclear which snaps the “the plurality of radiolucent snaps” is referring to.  For purposes of examination, Examiner has interpreted this limitation to be referring to “the plurality of radiolucent anterior snaps”.
Claim 4 is indefinite as it recites, “wherein the "v" neck has an opening angle of approximately 55 degrees when the radiolucent snaps are snapped.”  As claim 3 already recites, “an opening angle”, it is unclear if “an opening angle” of claim 4 is the same or a different opening angle that that of claim 3.  Examiner respectfully suggests amending to recite, “[[an]] the opening angle”.
Claim 6 is indefinite as it recites, “there are twelve anterior snaps, the first of which defines the base of the "v" neck opening angle of the anterior panel, the second of which is 6.3 inches below the first, the third is 8.2 inches below the second, the fourth is 8.2 inches below the third, the fourth is 8.2 inches below the third, the fifth is 8.8 inches below the fourth, the sixth is 8.2 inches below the fifth, the seventh the eighth is 7.9 inches below the seventh, the ninth is 7.9 inches below the eighth, the tenth is 8.2 inches below the ninth, the eleventh is 8.0 inches below the tenth, the twelfth is 7.9 inches below the eleventh, and the distance from the twelfth to the bottom edge of the gown is 3.8 inches, whereby the distance between the snaps decreases near the bottom edge to assure that the anterior panel will remain aligned when the user walks.”  First, it is unclear if the twelve anterior snaps are part of or in addition to the “plurality of radiolucent anterior snaps”, second, it is unclear of “the first of which” is referring to a first snap of the twelve snaps or a different structure, and third, there are multiple structures that lack antecedent basis as the first, the second, the third,… and the twelfth, “the distance from the twelfth to the bottom edge”, and “the distance between the snaps” has not been previously recited.  Further, as the second to last line recites, “the snaps” it is unclear as to which snaps are being referred to.  Finally, it is unclear as to the sizing of the gown as the distance between the first snap and the bottom edge, according to the claim, is approximately 100 inches or over 8 feet.
Claim 7 is indefinite as it recites, “wherein each of the two sleeves has four sleeve snaps.”  It is unclear if the “four sleeve snaps” are part of the “plurality of radiolucent sleeve snaps” or in addition to the “plurality of radiolucent sleeve snaps”.  Examiner respectfully suggests amending to recite, “wherein the plurality of radiolucent sleeve snaps comprises on each sleeve of the two sleeves.” 
Claim 8 is indefinite as it recites, “wherein each of the sleeve snaps are size 20 snaps having a 1.2 inch diameter for ease of use by a user.”  First, based on industry 
Claim 10 is indefinite as is recites, “wherein the sleeve snaps and the anterior snaps are fabricated from a thermoplastic polymer selected from the group consisting of polypropylene, polyethylene, polyvinyl chloride, acrylonitrile butadiene styrene, and polycarbonate.”  As claim 1 recites, “the sleeve snaps and the anterior snaps are manufactured from a thermoplastic material”, it is unclear if “a thermoplastic polymer” in claim 10 is referring to the “thermoplastic material” or if it is referring to an additional material.  Examiner respectfully suggests amending to recite, “wherein the thermoplastic material of the sleeve snaps and the anterior snaps is selected from [[the]] a group consisting of polypropylene, polyethylene, polyvinyl chloride, acrylonitrile butadiene styrene, and polycarbonate.”
Claim 13 is indefinite as it recites, “and the method further includes snapping the sleeve straps to secure the gown to the user”.  First, there is insufficient antecedent basis for “the sleeve straps" and it is unclear how straps can be snapped.  Therefore, Examiner has interpreted “the sleeve straps” to be “the sleeve snaps”.  Further, Claim 13 recites both the product and the method of using the product. Such recitations renders the claims indefinite as they attempt to bridge two separate statutory classes of invention.  See MPEP 2173.05(p)(II).  In other words, a manufacturer or seller of the claimed product would not know from the claims whether it might also be liable for contributory infringement because a buyer or user of the apparatus later performs the claimed method of using the product.  Therefore, such claims are not sufficiently precise 
Claim 20 is indefinite as it recites, “wherein each of the radiolucent sleeve snaps and the radiolucent anterior snaps are size 20 snaps, having a 1.2 inch diameter.”  Based on industry standard, size 20 snaps are ½” in diameter, and therefore it is unclear how the snaps can be size 20 and 1.2 inches in diameter.  
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, and 12 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris (US 2012/0137400), in view of Sheward (US 2009/0172862), and in view of Unger (US 2015/0327632).
Regarding claim 1, Farris discloses a gown (110) capable of use in a magnetic resonance imaging (MRI) scanner by a user (as the gown is capable of being worn in an MRI), comprising: an anterior panel (14/16) having a length (as can be seen in Fig. 2) and two overlapping fabric sections (as 14 and 16 are the two sections that make the panel) join-able by a plurality of anterior snaps (22) that are alignable along a sagittal plane of the user when in use (as the snaps extend from a top to a bottom of the user in normal use of the gown as shown in Fig. 2); a posterior panel (12); two sleeves (26/28) attached between the front panel and the rear panel (as can be understood from Figs. 2-3) and intersecting a coronal plane of the user when in use (as can be seen in Fig. 2) ; and a plurality of sleeve snaps (24) laterally aligned along each of the two sleeves (as seen in Fig. 2) and intersecting the coronal plane of the user when in use (as can be seen in Fig. 2).
Farris does not expressly disclose the posterior panel having a top defining a "v" shaped opening with a top tie integrated with the top of the "v" shaped opening on the top of the posterior panel, the "v" shaped opening having a center-line that is alignable along the sagittal plane of the user when in use; and wherein the sleeve snaps and the anterior snaps are radiolucent and manufactured from a thermoplastic material having a 10-40% carbon fiber content; the sleeve snaps cooperate with the tie to enable selective and efficient access to the user during medical diagnosis and treatment without interfering with the magnetic resonance imaging scanner.
the "v" shaped opening having a center-line that is alignable along the sagittal plane of the user when in use (as the garment is adjustable, a centerline between 90 and 94 can exist that is alignable along the sagittal plane); the sleeve snaps (66/68) cooperate with the tie (16/18) to enable selective and efficient access to the user during medical diagnosis and treatment (as the tie and sleeve snaps provide for openable access to various parts of the garment).
Farris and Sheward teach analogous inventions in the field of medical gowns with improved medical access.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the posterior panel of Farris such that it is openable with a V shaped tied opening as taught by Sheward in order “to enable easy access to… the patient’s … back area” (see para. 0008 of Sheward) such that the front area does not need to be opened to access the back area.
The modified gown of Farris does not expressly disclose wherein the sleeve snaps and the anterior snaps are radiolucent and manufactured from a thermoplastic material having a 10-40% carbon fiber content; and the sleeve snaps cooperate with the tie without interfering with the magnetic resonance imaging scanner.

Farris, Sheward, and Unger teach analogous inventions in the field of products with snaps to be used in a medical setting.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the anterior and sleeve snaps of Farris radiolucent and from thermoplastic and carbon fiber as taught by Unger in order to use an attachment that is “easier to clean and decontaminate” (see para. 0043 of Unger) and can be resistant to heat, impact and rust (see paras. 0044 and 0043 of Unger).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.
When used in combination, the sleeve snaps cooperate with the tie without interfering with the magnetic resonance imaging scanner (as the snaps are radiolucent and the tie is fabric, they will not interfere with the MRI).
The modified gown of Farris does not expressly disclose where the carbon fiber content of the snaps is 10-40%.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use 10-40% carbon fiber in the snaps in order to improve the strength of the snaps while not making the snap so stiff that it is prone to cracking when snapped.  Further, the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 10, the modified gown of Farris discloses wherein the sleeve snaps and the anterior snaps (22 and 24 of Farris as modified by 10/100 of Unger) are fabricated from a thermoplastic polymer selected from the group consisting of polypropylene, polyethylene, polyvinyl chloride, acrylonitrile butadiene styrene, and polycarbonate (see paras. 0044 and 0053 of Unger where the thermoplastic polymer can be PVC).
	Regarding claim 12, It is noted that “wherein the sleeve snaps are fabricated from injection molding and are impregnated with an anti-microbial compound” recites a product-by-process limitation.  Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113.  As the prior disclose(s) the claimed structure where the snaps are a thermoplastic polymer with carbon fiber and has anti-microbial properties (as disclosed in paras. 0044 and 0053 of Unger), the process by which the product is obtained is not germane to the issue of patentability.



Claims 2-5 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Farris, Sheward, and Unger as applied to claim 1 above, and further in view of Trouillot (US 2010/0242150).
	Regarding claim 2, the modified gown of Farris discloses further comprising: two pockets (see annotated Fig. 2 of Farris) formed on each side of the sagittal plane of the anterior panel (as can be seen in annotated Fig. 2, the pockets are on either side of the sagittal plane), but does not expressly disclose wherein the fabric sections of each anterior panel defines a hole for enabling a telemetry wire to pass through each anterior panel, and each pocket overlaps the respective hole to normally shield the hole from view, and to enable the pocket to be capable of loosely holding the telemetry wire.
	Trouillot teaches a hospital gown wherein the fabric sections (left and right sides of the front panel as shown in Fig. 5) of each anterior panel (front panel shown in Fig. 5) defines a hole (26 and 30) for enabling a telemetry wire to pass through each anterior panel (as can be understood from Fig. 6, a telemetry wire is capable of passing through the holes in the anterior panel), and each pocket (28 and 32) overlaps the respective hole (as can be seen in the dotted lines of Fig. 6 and understood from Fig. 5) to normally shield the hole from view (as can be seen in Fig. 5, the holes are shielded by the pockets), and to enable the pocket to be capable of loosely holding the telemetry wire (as can be understood from Figs. 5-6).
Farris (as modified by Sheward and Unger) and Trouillot teach analogous inventions in the field of patient garments with improved access.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date 
Regarding claim 3, the modified gown of Farris discloses wherein the anterior panel (14/16 of Farris) defines an anterior panel "v" neck (see annotated Fig. 2 of Farris) when the plurality of radiolucent snaps (22 of Farris as modified by Unger for material) are engaged during use (such as seen in Fig. 2 where the gown is closed), and appears to disclose wherein the "v" neck has an opening angle of between 45-65 degrees (as can be seen in Fig. 2, the V is approximately 45 degrees), but does not explicitly state that the V neck is between 45-65 degrees.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the opening angle to be between 45 and 65 degrees such that the gown can be capable of being put on without undoing the anterior snaps thereby increasing ease of donning.  Further, the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.
Regarding claim 4, the modified gown of Farris discloses wherein the "v" neck has an opening angle of approximately 55 degrees when the radiolucent snaps are snapped (as the V neck has been modified to be between 45 and 65 degrees, and any degree within such a range is approximately 55 degrees).  
to enable the posterior panel to overlap itself during use (as can be understood from Fig. 9 of Sheward), the side tie connects one side of the posterior panel to the anterior panel (as can be understood from Fig. 9 where 14 is on an edge of the rear panel and seen in Fig. 8 where 46 is on the front panel and connects to 14).

Claims 6-8 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Farris, Sheward, Unger, and Trouillot as applied to claims 1-3 and 5 above, and further in view of Forbes (US 2013/0276202).
Regarding claim 6, the modified gown of Farris discloses wherein the gown (110 of Farris) has a bottom edge (see annotated Fig. 2 of Farris), and there are twelve anterior snaps (22 of Farris, see Fig. 2 where there are at least 12 snaps present), the first of which defines the base of the "v" neck opening angle of the anterior panel (as can be seen in annotated Fig. 2 of Farris).
The modified gown if Farris does not expressly disclose the second of which is 6.3 inches below the first, the third is 8.2 inches below the second, the fourth is 8.2 inches below the third, the fourth is 8.2 inches below the third, the fifth is 8.8 inches below the fourth, the sixth is 8.2 inches below the fifth, the seventh is 8.2 inches below the sixth, the eighth is 7.9 inches below the seventh, the ninth is 7.9 inches below the eighth, the tenth is 8.2 inches below the ninth, the eleventh is 8.0 inches below the tenth, the twelfth is 7.9 inches below the eleventh, and the distance from the twelfth to 
Forbes teaches an adjustable front-opening hospital gown whereby the distance between the snaps (distance between 33 and 35 and 35 and 135 as seen in Fig. 2) decreases near the bottom edge (as the distance between 33 and 35 is greater than the distance between 35 and 135) to assure that the anterior panel will remain aligned when the user walks (as there will be less gaping between the snaps).
Farris (as modified by Sheward, Unger, and Trouillot) and Forbes teach analogous inventions in the field of adjustable medical gowns with front snap closures. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to decreasing the spacing between the snaps near the bottom edge of Farris as taught by Forbes, so that when the user is in a sitting position, there is less gaping between the snaps, thereby increasing modesty to the wearer.
The modified gown of Farris does not expressly disclose wherein the second of which is 6.3 inches below the first, the third is 8.2 inches below the second, the fourth is 8.2 inches below the third, the fourth is 8.2 inches below the third, the fifth is 8.8 inches below the fourth, the sixth is 8.2 inches below the fifth, the seventh is 8.2 inches below the sixth, the eighth is 7.9 inches below the seventh, the ninth is 7.9 inches below the eighth, the tenth is 8.2 inches below the ninth, the eleventh is 8.0 inches below the tenth, the twelfth is 7.9 inches below the eleventh, and the distance from the twelfth to the bottom edge of the gown is 3.8 inches.  However, it would have been obvious to one 
Regarding claim 7, the modified gown of Farris discloses wherein each of the two sleeves (26 and 28 of Farris) has four sleeve snaps (24 of Farris, see Fig. 2 of Farris where there are 4 snaps on each sleeve).
Regarding claim 8, the modified gown does not expressly disclose wherein each of the sleeve snaps are size 20 snaps having a 1.2 inch diameter for ease of use by a user.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the snaps of the modified gown of Farris size 20 snaps having a 1.2 inch diameter so that the snaps made of thermoplastic and carbon fiber and not as strong as metal snaps have increased holding power as compared to smaller snaps.  

Claim 11 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Farris, Sheward, Unger, and Trouillot as applied to claims 1 and 9-10 above, and further in view of Cummings (US 6432416).
	Regarding claim 11, the modified gown of Farris discloses all the limitations of claims 1 and 9-10 above, but does not expressly disclose wherein the sleeve snaps and the anterior snaps are powder coated to inhibit microbial contamination.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add an anti-microbial powder coating to the snaps of the modified gown of Farris as taught by Cummings “so that bacterial or fungal contact with the coating either kills them or inhibits their growth” (col. 1, lines 60-65 of Cummings) and therefore reduce “public concern about the health hazards arising from microorganisms such as bacteria, fungi, viruses and the like” (col. 1, lines 13-15 of Cummings). 

Claim 13 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Farris, in view of Sheward, in view of Unger, and in view of Trouillot.
Regarding claim 13, Farris discloses a radiolucent gown (110) for selective use with a magnetic resonance imaging (MRI) scanner and an electrocardiogram device on a user (as the gown is capable of being worn in an MRI and holding an electrocardiogram device), comprising: an anterior panel (14/16) having a length (as can be seen in Fig. 2) and two overlapping fabric sections (as 14 and 16 are the two sections that make the panel) join-able by a plurality of anterior snaps (22) that are alignable along a sagittal plane of the user when in use (as the snaps extend from a top to a bottom of the user in normal use of the gown as shown in Fig. 2); a posterior panel (12); two sleeves (26/28) attached between the front panel and the rear panel (as can be understood from Figs. 2-3) and intersecting a coronal plane of the user when in use and intersecting the coronal plane of the user when in use (as can be seen in Fig. 2); two pockets (see annotated Fig. 2 of Farris) formed on each side of the sagittal plane of the anterior panel (as can be seen in annotated Fig. 2, the pockets are on either side of the sagittal plane),
Farris does not expressly disclose the posterior panel having a top defining a "v" shaped opening with a top tie integrated with the top of the "v" shaped opening on the top of the posterior panel, the "v" shaped opening having a center-line that is alignable along the sagittal plane of the user when in use; and wherein the sleeve snaps and the anterior snaps are non-metallic and manufactured from a thermoplastic material having a 10-40% carbon fiber content; the sleeve snaps cooperate with the tie to enable selective and efficient access to the user during medical diagnosis and treatment without interfering with the magnetic resonance imaging scanner; wherein the fabric sections of each anterior panel defines a hole for enabling a telemetry wire to pass through each anterior panel, and each pocket overlaps the respective hole to normally shield the hole from view, and to enable the pocket to be capable of loosely holding the telemetry wire.
Sheward teaches a multi-purpose medical gown wherein the posterior panel (see annotated Fig. 9) having a top (98/96) defining a "v" shaped opening (opening between 90 and 94 which is V shaped as 94 is slanted with respect to the top) with a top tie (16/18) integrated with the top of the "v" shaped opening (which is at the top of the panel at 98/96) on the top of the posterior panel, the "v" shaped opening having a center-line that is alignable along the sagittal plane of the user when in use (as the the sleeve snaps (66/68) cooperate with the tie (16/18) to enable selective and efficient access to the user during medical diagnosis and treatment (as the tie and sleeve snaps provide for openable access to various parts of the garment).
Farris and Sheward teach analogous inventions in the field of medical gowns with improved medical access.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the posterior panel of Farris such that it is openable with a V shaped tied opening as taught by Sheward in order “to enable easy access to… the patient’s … back area” (see para. 0008 of Sheward) such that the front area does not need to be opened to access the back area.
The modified gown of Farris does not expressly disclose wherein the sleeve snaps and the anterior snaps are non-metallic and manufactured from a thermoplastic material having a 10-40% carbon fiber content; and the sleeve snaps cooperate with the tie without interfering with the magnetic resonance imaging scanner; wherein the fabric sections of each anterior panel defines a hole for enabling a telemetry wire to pass through each anterior panel, and each pocket overlaps the respective hole to normally shield the hole from view, and to enable the pocket to be capable of loosely holding the telemetry wire.
Unger teaches snaps used in medical setting wherein the snaps (female component 10/male component 100) are non-metallic and manufactured from a thermoplastic material having a carbon fiber content (see paras. 0044 and 0053).

When used in combination, the sleeve snaps cooperate with the tie without interfering with the magnetic resonance imaging scanner (as the snaps are radiolucent and the tie is fabric, they will not interfere with the MRI).
The modified gown of Farris does not expressly disclose where the carbon fiber content of the snaps is 10-40% and wherein the fabric sections of each anterior panel defines a hole for enabling a telemetry wire to pass through each anterior panel, and each pocket overlaps the respective hole to normally shield the hole from view, and to enable the pocket to be capable of loosely holding the telemetry wire.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use 10-40% carbon fiber in the snaps in order to improve the strength of the snaps while not making the snap so stiff that it is prone to cracking when snapped.  Further, the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are 
The modified gown of Farris does not expressly disclose wherein the fabric sections of each anterior panel defines a hole for enabling a telemetry wire to pass through each anterior panel, and each pocket overlaps the respective hole to normally shield the hole from view, and to enable the pocket to be capable of loosely holding the telemetry wire.
	Trouillot teaches a hospital gown wherein the fabric sections (left and right sides of the front panel as shown in Fig. 5) of each anterior panel (front panel shown in Fig. 5) defines a hole (26 and 30) for enabling a telemetry wire to pass through each anterior panel (as can be understood from Fig. 6, a telemetry wire is capable of passing through the holes in the anterior panel), and each pocket (28 and 32) overlaps the respective hole (as can be seen in the dotted lines of Fig. 6 and understood from Fig. 5) to normally shield the hole from view (as can be seen in Fig. 5, the holes are shielded by the pockets), and to enable the pocket to be capable of loosely holding the telemetry wire (as can be understood from Figs. 5-6).
Farris (as modified by Sheward and Unger) and Trouillot teach analogous inventions in the field of patient garments with improved access.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add holes in the anterior panel behind the pockets of Farris as taught by Trouillot for “enhancing modesty and securing sensor connected leads or intravenous tubing to the patient.  The hospital gown of the instant invention allows .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forbes in view of Unger.
	Regarding claim 14, Forbes discloses a radiolucent gown (10, radiolucent as it can be made of cotton fabric), comprising: fabric (see para. 0016) formed into an open anterior panel (12/14, open via snaps), a posterior panel (32/34) and sleeves (22); anterior snaps (13/15 in Fig. 2) for selectively securing the anterior panel (as disclosed in para. 0028); sleeve snaps (13/15 in Fig. 1A) arranged along a length of each sleeve (as can be seen in Fig. 1).
	Forbes does not expressly disclose wherein the anterior snaps are radiolucent and are manufactured from a composite material having a 10-45% chopped carbon fiber content, wherein the carbon fibers have an average aspect ratio (L/W) of between 50-120.
Unger teaches snaps used in medical setting wherein the snaps (female component 10/male component 100) are radiolucent and manufactured from a composite having a chopped carbon fiber content (see paras. 0044 and 0053, chopped as the snaps are smaller than the full length of carbon fibers and therefore the fibers will have been cut at some point during formation of the snap).
Forbes and Unger teach analogous inventions in the field of products with snaps to be used in a medical setting.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make 
	The modified gown of Farris does not expressly disclose where the chopped carbon fiber content of the snaps is 10-45% and wherein the carbon fibers have an average aspect ratio (L/W) of between 50-120.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use 10-45% chopped carbon fiber with an average aspect ratio (L/W) of between 50-120 in the snaps in order to improve the strength of the snaps while not making the snap so stiff that it is prone to cracking when snapped.  Further, the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Claims 15-20 (claim 20 as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Forbes in view of Unger as applied to claim 14 above, and as evidenced by Stoutenburgh (US 2015/0208990).
Regarding claims 15, 16, and 17, the modified gown of Forbes discloses all the limitations of claim 14 above, but does not expressly disclose wherein the radiolucent sleeve snaps and the radiolucent anterior snaps have a radio density of less than 60 
	Regarding claim 18, it is noted that “wherein the radiolucent sleeve snaps and the radiolucent anterior snaps are manufactured by injection molding” recites a product-by-process limitation.  Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113. As the prior disclose(s) the claimed structure where the snaps are a composite with chopped carbon fiber (as disclosed in paras. 0044 and 0053 of Unger), the process by which the product is obtained is not germane to the issue of patentability.
	Regarding claim 19, the modified gown of Forbes appears to disclose wherein the radiolucent sleeve snaps and the radiolucent anterior snaps (13/15 of Forbes as modified by Unger) are the same shape and size (as shown in Figs. 1, 1A, and 2 of Forbes), but does not explicitly state the snaps being the same shape and size.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the same shape and size of snaps 
	Regarding claim 20, the modified gown does not expressly disclose wherein each of the radiolucent sleeve snaps and the radiolucent anterior snaps are size 20 snaps, having a 1.2 inch diameter.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the snaps of the modified gown of Farris size 20 snaps having a 1.2 inch diameter so that the snaps made of thermoplastic and carbon fiber and not as strong as metal snaps have increased holding power as compared to smaller snaps.  


    PNG
    media_image1.png
    663
    414
    media_image1.png
    Greyscale

Annotated Fig. 2 (Farris)


    PNG
    media_image2.png
    873
    721
    media_image2.png
    Greyscale

Annotated Fig. 9 (Sheward)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are hospital gowns with snaps, ties, and or pockets and product with radiolucent fasteners.  For example, Udell (US 5050243) and Pierce (US 11019860) each shows a gown with a V-shaped opening closable via a tie, Randall (US 20200121006) shows a gown with a V-neck and snaps along the front opening, and .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.